TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED JANUARY 24, 2020



                                      NO. 03-20-00007-CR


                                 Roberto Degollado, Appellant

                                                 v.

                                  The State of Texas, Appellee




      APPEAL FROM THE 427TH DISTRICT COURT OF TRAVIS COUNTY
       BEFORE CHIEF JUSTICE ROSE, JUSTICES BAKER AND TRIANA
   DISMISSED FOR WANT OF JURISDICTION-- OPINION BY JUSTICE TRIANA




This is an appeal from the judgment of conviction rendered by the trial court. Having reviewed

the record, it appears that the Court lacks jurisdiction over this appeal. Therefore, the Court

dismisses the appeal for want of jurisdiction. Appellant shall pay all costs relating to this appeal,

both in this Court and in the court below.